DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the response to this Office Action, Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the examiner in processing this application.

Claim Objections
Claim 11 is objected to because of the following informalities: claim11 recites the limitation “a storage device to storage”. Examiner believes the intent is to read “a storage device to store”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by van Hoff et al. (US 10,701,426).

In reference to claim 1, van Hoff teaches a communication device, comprising: a USB Type-C (USB-C) port to receive a media data presented at a user computing device (van Hoff, Fig. 1, computing/communication devices; col. 47, ll. 9-18, one or more USB-C ports),
wherein the media data comprises at least one of a video data or an audio data (van Hoff, col. 5, ll. 16-40, video data and audio data);
a signal converter circuit to convert the media data into a formatted media data; a hardware processor, communicatively coupled to the signal converter and the USB-C port, to compress, according to an encoding scheme, the formatted media data into a compressed media data stream (van Hoff, col. 6, ll. 12-16; col. 25, ll. 20-61, encoding, formatting and compression techniques for audio and video data);
and a wireless transmission interface to transmit, using a wireless network, the compressed media data stream to a large-format display device for presentation of the 

Claim 2 is rejected as being dependent on rejected claim 1 as discussed above and further, van Hoff teaches wherein the communication device is a dongle available in a conference room for connecting the user computing device to the large-format display device, wherein the user computing device is one of a personal computer, a tablet computer, or a smart phone, and wherein the large-format display device is a large-format touch screen (van Hoff, col. 41, ll. 66-col. 42. Ll. 19, computer system; col. 45, ll. 28-39, wireless dongle; Fig. 1, network, well known in the art to include conference rooms; col. 6, ll. 12-16, any suitable encoding/compression format/large-format, as is well known in the art).

In reference to claim 21, van Hoff teaches a system comprising: a large-format display device; and a peripheral device connected to the large-format display device through a wireless network, the peripheral device comprising: a USB Type-C (USB-C) port to receive a media data presented at a user computing device, wherein the media data comprises at least one of a video data or an audio data; a signal converter circuit to convert the media data into a formatted media data; a hardware processor, communicatively coupled to the signal converter and the USB-C port, the hardware 

Claim 22 is rejected as being dependent on rejected claim 21 as discussed above and further, van Hoff teaches wherein the peripheral device is a dongle made available in a conference room for connecting the user computing device to the large-format display device, wherein the user computing device is one of a personal computer, a tablet computer, or a smart phone, and wherein the large-format display device is a large-format touch screen (van Hoff, col. 41, ll. 66-col. 42. Ll. 19, computer system; col. 45, ll. 28-39, wireless dongle; Fig. 1, network, well known in the art to include conference rooms; col. 6, ll. 12-16, any suitable encoding/compression format/large-format, as is well known in the art).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over van Hoff et al. (US 10,701,426) in view of Udell (US 9,269,340).

Claims 3 and 23 rejected as being dependent on rejected claims 1 and 21, respectively, as discussed above and further, van Hoff however fails to expressly teach further comprising: a physical actuator to receive a user activation to start converting the media data into the formatted media data, wherein prior to the user activation, the communication device is to discard the media data. 
Udell discloses receiver input, analogous in art with that of van Hoff, comprising: a physical actuator to receive a user activation to start, wherein prior to a user activation, a communication device is to discard data (Udell, col. 10, ll. 7-16, receiver clears data at a start button actuation).

As one of ordinary skill in the art would appreciate, the suggestion/motivation for doing so would have been combining the prior art elements comprising prior to a user activation, a communication device is to discard data, of Udell, with the converting media into the formatted media data system of van Hoff, according to known methods to achieve predictable results, namely, enabling a receiver to receive new data, as is well known in the art.

Claims 4-6 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over van Hoff et al. (US 10,701,426) in view of Montero et al. (US 2019/0042503).

Claims 4 and 24 are rejected as being dependent on rejected claims 1 and 21, respectively, as discussed above and further, van Hoff however fails to expressly teach further comprising a USB-C cable for coupling to a USB-C port of the user computing device, wherein the USB-C port comprises a first pair of differential data channels for transmitting the media data. 
Montero discloses TYPE-C Port input, analogous in art with that of van Hoff comprising a USB-C cable for coupling to a USB-C port of the user computing device, 
It would have been obvious to one having ordinary skill in the art to modify the system of van Hoff to further comprise a USB-C cable for coupling to a USB-C port of the user computing device, wherein the USB-C port comprises a first pair of differential data channels for transmitting data, as taught by Montero.
As one of ordinary skill in the art would appreciate, the suggestion/motivation for doing so would have been combining the prior art elements comprising a USB-C cable for coupling to a USB-C port of the user computing device, wherein the USB-C port comprises a first pair of differential data channels for transmitting data, of Montero, with the transmitting of media data, of van Hoff, according to known methods to achieve predictable results, namely, enabling transmitting and receiving of data using DisplayPort, as is well known in the art.

Claims 5 and 25 are rejected as being dependent on rejected claims 4 and 24, respectively, as discussed above and further, van Hoff as modified teaches wherein responsive to detecting that the communication device is coupled to the user computing device, the hardware processor is to transmit, using a configuration channel of the USB-C port, a request to the user computing device to configure the first pair of differential data channels to operate in a DisplayPort mode (van Hoff as modified by Montero, Fig. 

Claim 6 is rejected as being dependent on rejected claim 5 as discussed above and further, van Hoff as modified teaches wherein responsive to configuring the first pair of differential data channels to operate in the DisplayPort mode, the user computing device is to transmit the media data stored in a storage of the user computing device to the communication device (van Hoff as modified by Montero, pg. 5, par. 44, data storage devices, memory; pg. 9, par. 77, data stored in memory).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over van Hoff et al. (US 10,701,426) in view of Duan et al. (US 2018/0131503).

Claim 7 is rejected as being dependent on rejected claim 1 as discussed above and further, van Hoff however fails to expressly teach wherein the formatted media data comprises at least one of a Mobil Industry Processor Interface (MIPI) video data or an Inter-IC Sound (I.sup.2S) signal, and wherein the compressed media data stream comprises at least one of a H.265/H.264 video stream or an MP3 audio stream. 

It would have been obvious to one having ordinary skill in the art to modify the system of van Hoff wherein media data comprises at least one of a Mobil Industry Processor Interface (MIPI) video data or an Inter-IC Sound (I.sup.2S) signal, and wherein media data stream comprises at least one of a H.265/H.264 video stream or an MP3 audio stream, as taught by Duan.
As one of ordinary skill in the art would appreciate, the suggestion/motivation for doing so would have been combining the prior art wherein media data comprises at least one of a Mobil Industry Processor Interface (MIPI) video data or an Inter-IC Sound (I.sup.2S) signal, and wherein media data stream comprises at least one of a H.265/H.264 video stream or an MP3 audio stream, of Duan, with the data system of van Hoff, according to known methods to achieve predictable results, namely, data protocols of connected electronic devices, as is well known in the art.

Claims 8, 10 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over van Hoff et al. (US 10,701,426) in view of Kielland (US 2017/0152990).


Kielland discloses large-format and USB-C connectivity, analogous in art with that of van Hoff, wherein a large-format display device comprises: a feedback device to capture parameter data associated with user interactions with a touch screen of the large-format display device; and a wireless transmission interface to transmit the captured parameter data to the communication device (Kielland, pg. 12, par. 161, USB-C; pg. 1, par. 2, touch screen with wireless connectivity; pg. 8, par. 123, large-format tablet computer display). 
It would have been obvious to one having ordinary skill in the art to modify the wireless system of van Hoff wherein a large-format display device comprises: a feedback device to capture parameter data associated with user interactions with a touch screen of the large-format display device; and a wireless transmission interface to transmit the captured parameter data to the communication device, as taught by Kielland.
As one of ordinary skill in the art would appreciate, the suggestion/motivation for doing so would have been combining the prior art wherein a large-format display device comprises: a feedback device to capture parameter data associated with user 

Claim 10 is rejected as being dependent on rejected claim 8 as discussed above and further, van Hoff as modified teaches wherein the feedback device comprises at least one of a touch sensor to capture a coordinate of a user gesture, a computer mouse, or a keyboard (van Hoff as modified by Kielland, pg. 1, par. 2, computer touch screen; pgs. 4-5, par. 59, keyboard).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over van Hoff et al. (US 10,701,426) as modified by Kielland (US 2017/0152990), and further in view of Pan et al. (US 2016/0156137).

Claim 9 is rejected as being dependent on rejected claim 8 as discussed above and further, van Hoff as modified teaches wherein responsive to receiving the parameter data, the hardware processor is to provide the parameter data to transmit, the parameter data to the user computing device, and wherein the user computing 
Van Hoff however fails to expressly using a second pair of differential channels of the USB-C port.
Pan discloses a USB-C interface, analogous in art with that of van Hoff as modified, using a second pair of differential channels of a USB-C port (Pan, pg. 1, par. 8, first and second pair of differential data pairs of USB-C channels).
It would have been obvious to one having ordinary skill in the art to modify the wireless system of van Hoff as modified using a second pair of differential channels of a USB-C port, as taught by Pan.
As one of ordinary skill in the art would appreciate, the suggestion/motivation for doing so would have been combining the prior art using a second pair of differential channels of a USB-C port, of Pan, with the system of van Hoff as modified, according to known methods to achieve predictable results, namely, USB-C communication, as is well known in the art.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over van Hoff et al. (US 10,701,426) in view of Wood (US 2017/0293347).


Van Hoff however fails to expressly teach a power management unit to convert a first power supply at a first voltage received from the USB-C port to one or more second power supplies at second voltages to the hardware processor. 
Wood discloses a USB-C interface, analogous in art with that of van Hoff as modified comprising a power management unit to convert a first power supply at a first voltage received from a USB-C port to one or more second power supplies at second voltages to a hardware processor (Wood, pg. 2, par. 19, power management circuit allowing a low voltage (e.g. 5V) and a higher (e.g. 19.5V).
It would have been obvious to one having ordinary skill in the art to modify the wireless system of van Hoff as modified to comprise a power management unit to convert a first power supply at a first voltage received from a USB-C port to one or more second power supplies at second voltages to a hardware processor, as taught by Wood.
As one of ordinary skill in the art would appreciate, the suggestion/motivation for doing so would have been combining the prior art comprising a power management unit to convert a first power supply at a first voltage received from a USB-C port to one or ..

Claims 12-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over van Hoff et al. (US 10,701,426) in view of Montero et al. (US 2019/0042503), Kielland (US 2017/0152990), Pan et al. (US 2016/0156137) and Udell (US 9,269,340).

In reference to claim 12, van Hoff teaches a method comprising: responsive to identifying a connection to a user computing device via a USB Type-C (USB-C) port (van Hoff, Fig. 1, computing/communication devices; col. 47, ll. 9-18, one or more USB-C ports)
wherein the media data comprises at least one of a video data or an audio data (van Hoff, col. 5, ll. 16-40, video data and audio data);
converting the media data into a formatted media data; encoding, according to an encoding scheme, the formatted media data into a compressed media data stream; transmitting, using a wireless network, the compressed media data stream to a large-format display device for presentation of the media data (van Hoff, col. 6, ll. 12-16; col. 25, ll. 20-61, encoding, formatting and compression techniques for audio and video 
van Hoff however fails to expressly teach transmitting, by a hardware processor using a configuration channel of the USB-C port, a request to the user computing device, the request instructing the user computing device to configure a first pair of differential data channels of the USB-C port to operate in a DisplayPort mode; receiving, through the first pair of differential data channels, DisplayPort data packets carrying media data presented on the user computing device.
Montero discloses TYPE-C Port input, analogous in art with that of van Hoff comprising transmitting, by a hardware processor using a configuration channel of the USB-C port, a request to the user computing device, the request instructing the user computing device to configure a first pair of differential data channels of the USB-C port to operate in a DisplayPort mode; receiving, through the first pair of differential data channels, DisplayPort data packets carrying media data presented on the user computing device (Montero, Fig. 1, USB-C data port and differential data channels; pgs. 4-5, par. 41, detecting cable attach and detach, detecting/configuring modes of operation, communication messages such as control messages and data messages).
It would have been obvious to one having ordinary skill in the art to modify the system of van Hoff to further comprise transmitting, by a hardware processor using a configuration channel of the USB-C port, a request to the user computing device, the request instructing the user computing device to configure a first pair of differential data channels of the USB-C port to operate in a DisplayPort mode; receiving, through the 
As one of ordinary skill in the art would appreciate, the suggestion/motivation for doing so would have been combining the prior art elements comprising transmitting, by a hardware processor using a configuration channel of the USB-C port, a request to the user computing device, the request instructing the user computing device to configure a first pair of differential data channels of the USB-C port to operate in a DisplayPort mode; receiving, through the first pair of differential data channels, DisplayPort data packets carrying media data presented on the user computing device, of Montero, with transmitting of media data, of van Hoff, according to known methods to achieve predictable results, namely, enabling transmitting and receiving of data using DisplayPort, as is well known in the art.
Van Hoff however fails to expressly teach responsive to receiving touch data representing user interactions with the large-format touch screen.
Kielland discloses large-format and USB-C connectivity, analogous in art with that of van Hoff, responsive to receiving touch data representing user interactions with the large-format touch screen (Kielland, pg. 12, par. 161, USB-C; pg. 1, par. 2, touch screen with wireless connectivity; pg. 8, par. 123, large-format tablet computer display). 
It would have been obvious to one having ordinary skill in the art to modify the wireless system of van Hoff wherein a large-format display device comprises: 
As one of ordinary skill in the art would appreciate, the suggestion/motivation for doing so would have been combining the prior art responsive to receiving touch data representing user interactions with the large-format touch screen, of Kielland, with the wireless system of van Hoff, according to known methods to achieve predictable results, namely, user touch input on an electronic device, as is well known in the art.
Van Hoff as modified however fails to expressly teach transmitting data to a user computing device using a second pair of differential data channel of the USB-C port.
Pan discloses a USB-C interface, analogous in art with that of van Hoff as modified, using a second pair of differential channels of a USB-C port (Pan, pg. 1, par. 8, first and second pair of differential data pairs of USB-C channels).
It would have been obvious to one having ordinary skill in the art to modify the wireless system of van Hoff as modified using a second pair of differential channels of a USB-C port, as taught by Pan.
As one of ordinary skill in the art would appreciate, the suggestion/motivation for doing so would have been combining the prior art using a second pair of differential channels of a USB-C port, of Pan, with the system of van Hoff as modified, according to known methods to achieve predictable results, namely, USB-C communication, as is well known in the art.

Udell discloses receiver input, analogous in art with that of van Hoff, comprising: responsive to determining that an actuator is in an enabled state (Udell, col. 10, ll. 7-16, start button actuation).
It would have been obvious to one having ordinary skill in the art to modify the system of van Hoff to further comprise responsive to determining that an actuator is in an enabled state, as taught by Udell.
As one of ordinary skill in the art would appreciate, the suggestion/motivation for doing so would have been combining the prior art elements responsive to determining that an actuator is in an enabled state, of Udell, with the converting media into the formatted media data system of van Hoff, according to known methods to achieve predictable results, namely, enabling a receiver to receive new data, as is well known in the art.

Claim 13 is rejected as being dependent on rejected claim 12 as discussed above and further, van Hoff as modified teaches wherein the user computing device is one of a personal computer, a tablet computer, or a smart phone (van Hoff, col. 41, ll. 66-col. 42. Ll. 19, computer system).



Claim 15 is rejected as being dependent on rejected claim 12 as discussed above and further, van Hoff as modified teaches wherein responsive to configuring the first pair of differential data channels to operate in the DisplayPort mode, the user computing device is to transmit the media data stored in a storage of the user computing device to the first pair of differential data channels of the USB-C port (van Hoff as modified, and Montero, Fig. 1, USB-C data port and differential data channels; pgs. 4-5, par. 41, detecting cable attach and detach, detecting/configuring modes of operation, communication messages such as control messages and data messages; Montero, pg. 5, par. 44, data storage devices, memory; pg. 9, par. 77, data stored in memory).

Claim 17 is rejected as being dependent on rejected claim 12 as discussed above and further, van Hoff as modified teaches wherein the large-format touch screen is to capture the touch data associated with user interactions with a screen of the large-

Claim 18 is rejected as being dependent on rejected claim 12 as discussed above and further, van Hoff as modified teaches wherein responsive to receiving the touch data through the second pair of differential data channel of the USB-C port, a second hardware processor of the user computing device is to simulate, on the user computing device, the user interactions with the large-format touch screen (van Hoff as modified, and further Pan, pg. 1, par. 8, first and second pair of differential data pairs of USB-C channels and  Kielland, pg. 12, par. 161, USB-C; pg. 1, par. 2, touch screen/hardware processor; pg. 8, par. 123, large-format tablet computer display/hardware processor). 

In reference to claim 19, van Hoff teaches a non-transitory machine-readable storage medium storing instructions which, when executed (von Hoff, col. 1, ll. 64-67, non-transitory tangible computer readable medium),
wherein the media data comprises at least one of a video data or an audio data (van Hoff, col. 5, ll. 16-40, video data and audio data); 

Van Hoff however fails to expressly teach cause a hardware processor to: responsive to identifying a connection to a user computing device via a USB Type-C (USB-C) port, transmit, a request using a configuration channel of the USB-C port to the user computing device, the request instructing the user computing device to configure a first pair of differential data channels of the USB-C port to operate in a DisplayPort mode; receive, through the first pair of differential data channels, DisplayPort data packets carrying media data presented on the user computing device; transmit the data to the user computing device using a second pair of differential data channel of the USB-C port. 
Montero discloses TYPE-C Port input, analogous in art with that of van Hoff comprising cause a hardware processor to: responsive to identifying a connection to a user computing device via a USB Type-C (USB-C) port, transmit, a request using a configuration channel of the USB-C port to a user computing device, the request instructing the user computing device to configure a first pair of differential data channels of the USB-C port to operate in a DisplayPort mode; receive, through the first 
It would have been obvious to one having ordinary skill in the art to modify the system of van Hoff to further comprise cause a hardware processor to: responsive to identifying a connection to a user computing device via a USB Type-C (USB-C) port, transmit, a request using a configuration channel of the USB-C port to a user computing device, the request instructing the user computing device to configure a first pair of differential data channels of the USB-C port to operate in a DisplayPort mode; receive, through the first pair of differential data channels, DisplayPort data packets carrying media data presented on the user computing device; transmit data to a user computing device, as taught by Montero.
As one of ordinary skill in the art would appreciate, the suggestion/motivation for doing so would have been combining the prior art elements comprising cause a hardware processor to: responsive to identifying a connection to a user computing device via a USB Type-C (USB-C) port, transmit, a request using a configuration channel of the USB-C port to a user computing device, the request instructing the user computing device to configure a first pair of differential data channels of the USB-C port to operate in a DisplayPort mode; receive, through the first pair of differential data channels, DisplayPort data packets carrying media data presented on the user 
Van Hoff however fails to expressly teach responsive to receiving touch data representing user interactions with the large-format touch screen.
Kielland discloses large-format and USB-C connectivity, analogous in art with that of van Hoff, responsive to receiving touch data representing user interactions with the large-format touch screen (Kielland, pg. 12, par. 161, USB-C; pg. 1, par. 2, touch screen with wireless connectivity; pg. 8, par. 123, large-format tablet computer display). 
It would have been obvious to one having ordinary skill in the art to modify the wireless system of van Hoff wherein a large-format display device comprises: responsive to receiving touch data representing user interactions with the large-format touch screen, as taught by Kielland.
As one of ordinary skill in the art would appreciate, the suggestion/motivation for doing so would have been combining the prior art responsive to receiving touch data representing user interactions with the large-format touch screen, of Kielland, with the wireless system of van Hoff, according to known methods to achieve predictable results, namely, user touch input on an electronic device, as is well known in the art.
Van Hoff as modified however fails to expressly teach transmitting data to a user computing device using a second pair of differential data channel of the USB-C port.

It would have been obvious to one having ordinary skill in the art to modify the wireless system of van Hoff as modified using a second pair of differential channels of a USB-C port, as taught by Pan.
As one of ordinary skill in the art would appreciate, the suggestion/motivation for doing so would have been combining the prior art using a second pair of differential channels of a USB-C port, of Pan, with the system of van Hoff as modified, according to known methods to achieve predictable results, namely, USB-C communication, as is well known in the art.
Van Hoff however fails to expressly teach responsive to determining that an actuator is in an enabled state.
Udell discloses receiver input, analogous in art with that of van Hoff, comprising: responsive to determining that an actuator is in an enabled state (Udell, col. 10, ll. 7-16, start button actuation).
It would have been obvious to one having ordinary skill in the art to modify the system of van Hoff to further comprise responsive to determining that an actuator is in an enabled state, as taught by Udell.


Claim 20 is rejected as being dependent on rejected claim 19 as discussed above and further, van Hoff as modified teaches wherein responsive to determining that the actuator is in a disabled state, the hardware processor is further to discard the DisplayPort data packets (van Hoff as modified and further modified by Udell, col. 10, ll. 7-16, receiver clears data at a start button actuation, but also ignores/discards data if actuator is in an off state).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over van Hoff et al. (US 10,701,426) as modified by Montero et al. (US 2019/0042503), Kielland (US 2017/0152990), Pan et al. (US 2016/0156137), Udell (US 9,269,340), and further in view of Duan et al. (US 2018/0131503).


Duan discloses connecting electronic devices, analogous in art with that of van Hoff as modified, wherein media data comprises at least one of a Mobil Industry Processor Interface (MIPI) video data or an Inter-IC Sound (I.sup.2S) signal, and wherein media data stream comprises at least one of a H.265/H.264 video stream or an MP3 audio stream (Duan, pg. 4, par. 52, MIPI Alliance data, MP3 player data).
It would have been obvious to one having ordinary skill in the art to modify the system of van Hoff as modified wherein media data comprises at least one of a Mobil Industry Processor Interface (MIPI) video data or an Inter-IC Sound (I.sup.2S) signal, and wherein media data stream comprises at least one of a H.265/H.264 video stream or an MP3 audio stream, as taught by Duan.
As one of ordinary skill in the art would appreciate, the suggestion/motivation for doing so would have been combining the prior art wherein media data comprises at least one of a Mobil Industry Processor Interface (MIPI) video data or an Inter-IC Sound (I.sup.2S) signal, and wherein media data stream comprises at least one of a H.265/H.264 video stream or an MP3 audio stream, of Duan, with the data system of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES V HICKS whose telephone number is (571)270-7535. The examiner can normally be reached on Monday-Friday from 8:00 to 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang, can be reached at telephone number 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 

/CHARLES V HICKS/
            Primary Examiner, Art Unit 2624